EMPLOYMENT AGREEMENT







EMPLOYMENT AGREEMENT, dated as of June 6, 2008 between HOMELAND SECURITY
NETWORK, INC., a Nevada corporation (the “Company”) and Robert W. Elfstrom, an
individual residing at 599 Main Street, Ridgefield, Connecticut 06877
                                                  (the “Employee”).

W I T N E S S E T H:

WHEREAS, the Company wishes to employ the Employee; for the first 90 day period
of this Agreement as a consultant  under the terms and conditions as set forth
herein and to continue as an employee for the duration of the term of the
Agreement   

WHEREAS, the Employee is willing to accept such employment upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Company and the Employee agree as follows:

1.

Employment.

(a)

Term of Employment.  Upon the terms and conditions set forth in this Agreement,
the Company hereby employs the Employee, and the Employee agrees to be employed
by the Company.  Subject to earlier termination as provided in Section 4 hereof,
the term of the Employee’s employment by the Company under this Agreement (the
“Employment Term”) shall commence on the date hereof and shall continue for an
initial term of two years; provided, that at the end of the initial term, and
each renewal term thereafter, the Employment Term shall be automatically
extended for an additional two year term unless either party shall have notified
the other party in writing at least 60 days prior to the expiration of the
Employment Term of its intention not to renew this Agreement.

(b)

Duties.  The Employee will perform such services and duties as designated by the
Board of Directors of the Company (the “Board”) or its designees.  The
Employee’s primary responsibilities shall include, but not be limited to:





17







--------------------------------------------------------------------------------

              

Ø

Employee will develop and enhance a computerized distribution system to be used
by ships in the purification of ballast water.

Ø

Employee will promote Company products and services to clients and contacts and
the sales generated by these clients and contacts will be included in the
revenue of Company.  

Ø

Employee will work with Company’s management to setup distribution channels to
sell Company’s products and services domestically and internationally.  

Ø

The Employee will be responsible for all government agency and private industry
approvals needed for the use of Company’s ballast water technology.

Ø

The Employee will assist when requested by Company in other industry segments to
increase and/or begin Company’s presence in these segments such as cooling
towers, sewage treatment facilities, disaster relief and drinking water
purification.

Ø

Employee will build a portable and stationery water treatment unit to be used
both domestically and internationally for the production of drinking water from
lakes, streams and other bodies of water.

Ø

Employee will produce a high quality presentation of the Company services to be
used by Company in the continuing development of its business.

Ø

Employee will travel when requested by Company to locations both in and out of
the placecountry-regionUnited States for meetings, presentations, on site
operations and the building of facilities.

Ø

Employee will provide weekly reports or at other times during any given week as
is deemed necessary by senior management with the details of the week’s
activities and the agenda for the following week.




(c)

Extent of Services.  During the Employment Term, the Employee agrees to: (i)
devote his entire time, energy and skill during regular business hours to the
business of the Company; (ii) use his best efforts to promote the interest of
the Company; and (iii) discharge such technical, managerial and administrative
duties consistent with his position as may be assigned to him by the Board or
its designees.

2.

Compensation.

A.  In consideration of the services rendered by the Employee hereunder, the
Company shall pay the Employee during the Employment Term a base salary (the
“Base Salary”) of $104,000.00 per annum.  The Base Salary shall be earned and
shall be payable at such intervals and in such manner as is consistent with the
Company’s normal practice for remuneration of its employees.

B.  Employee shall have earned a bonus upon the signing of this Agreement of
$50,000 which is to be paid within 90 days from the date of this Agreement.
                              .

C.  A quarterly cash distribution equal to 20% of the Net Revenue generated by
the sales of the Employee or from transactions that have been initiated as a
result of discussions from the use of the Employee’s service or technology.  Net
Revenue as defined for this purpose will be the total revenue from the
aforementioned sales and transactions, less any discounts, insurance cost on
shipping, packaging and transportation cost.  The fee will be paid to Employee
on the 15th day of the month subsequent to the end of the quarter which is being
calculated and will have a limitation of $250,000 for any given quarter.




3.

Other Benefits.

During the Employment Term, the Employee shall be entitled to the following
benefits:

(a)

vacation time in accordance with the Company’s policy for employees from time to
time in effect as determined by the Board.

(b)

participation in all employee group life, group health and other insurance and
fringe benefit programs (not including any incentive compensation, performance
unit, bonus, stock option, stock purchase or stock appreciation plans except as
provided herein) now or hereafter maintained by the Company for employees of the
Company for which he is eligible, when and if the Company institutes the
aforementioned benefits.  It is understood that there are no plans at this time
under consideration by the Company to develop employee incentives and medical
benefit programs.  

(c)

payment or reimbursement for all reasonable and properly documented expenses
incurred or paid by him in connection with the performance of his duties
hereunder and in accordance with the general expense reimbursement policy of the
Company then in effect.




4.

Termination.

(a)

1. Voluntary Termination by the Employee.  If the Employee voluntarily ceases to
be employed by the Company before the end of the Employment Term, he shall be
entitled to receive only the unpaid portion of his Base Salary then in effect
accrued to the date of termination, and the Company shall not be obligated to
pay any other amounts under this Agreement nor shall it be obligated to provide
the benefits set forth in Section 3.  In addition, the Company shall be entitled
to such relief and remedies as may be available to it at law or in equity.

2.  If the Employee voluntarily ceases to be employed by the Company before the
end of the Employment Term, Employee agrees that for the balance of the
remaining Employment Term or for one (1) year from termination, whichever is
greater, Employee shall not, (i) directly or indirectly, engage in, own, manage,
operate, join or control, or participate in the ownership, management, operation
or control of, any Restricted Enterprise (as hereinafter defined) or associate
with any entity, incorporated or otherwise (other than the Company or its
affiliates), which engages or plans to engage in a Restricted Enterprise
anywhere in the United States, whether as a director, officer, employee, agent,
consultant, shareholder, partner, owner, independent contractor or otherwise.
 As used herein, a "Restricted Enterprise" shall mean any activities which
compete with the Company's activities in the sales or servicing of the Company's
products in the business intelligence software market place; and (ii) solicit,
or attempt to solicit, directly or indirectly, any customer for the purpose of
selling or licensing products or services that are then competitive with
products and services that are then available to that customer from the
Corporation.  

It is understood that the restrictions in Section 4(a) 2 are necessary to avoid
possible compromise of the confidential information and trade secrets of the
Corporation.

In addition, during the remaining period of the Employment Term or for one (1)
year from termination, whichever is greater, Employee will not be employed by
any vendors, suppliers or customers of the Company or its affiliates with
respect to any matter relating to the business of the Company or its affiliates.
 During the remaining period of the Employment Term or for one (1) year from
termination, whichever is greater, Employee shall not, and shall use his best
efforts to cause each other business or entity with which he is or shall become
associated in any capacity not to, solicit for employment or employ any person
who is then, or who was at any time during the four months prior to the date of
such individual's separation from the Company or its affiliates, employed in a
sales, research, development, professional or managerial position by the Company
or its affiliates.

(b)

Termination for Cause.  The Company may terminate the Employment Term at any
time for Cause (as hereinafter defined), immediately upon written notice to the
Employee.  For the purposes of this Agreement, “Cause” shall mean (i) a material
breach by the Employee of any provision of this Agreement or any other material
agreement between the Employee and the Company; (ii) conviction of the Employee
of a crime which constitutes a felony; (iii) repeated failure of the Employee to
materially perform his duties or to materially follow the instructions of the
Board (other than inattention or neglect resulting from illness or disability of
the Employee other than that specified in clause (iv) below); or (iv) the
failure or inability of the Employee to carry out the responsibilities of his
employment as a result of alcohol or drug abuse.  If the Employee is terminated
for Cause, the Employee shall be entitled to receive only the unpaid portion of
his Base Salary then in effect accrued to the date of termination, and the
Company shall not be obligated to pay any other amounts under this Agreement nor
shall it be obligated to provide the benefits set forth in Section 3.

(c)

Termination Upon Disability.  If during the Employment Term, the Board
reasonably determines that the Employee has been or will be incapable of
fulfilling his obligations hereunder because of injury or physical or mental
illness, for a period of more than four (4) consecutive months or six (6) months
in the aggregate during any period of twelve consecutive months, the Company
may, upon written notice to the Employee, terminate the Employment Term upon 30
days written notice to the Employee.  If the Employee is terminated by reason of
disability, the Employee shall be entitled to receive only the unpaid portion of
his Base Salary then in effect accrued to the date of termination, and the
Company shall not be obligated to pay any other amounts under this Agreement nor
shall it be obligated to provide the benefits set forth in Section 3.

(d)

Termination by Death.  The Employment Term shall automatically terminate on the
date of the Employee’s death.  If the Employee is terminated by reason of death,
the Employee shall be entitled to receive only the unpaid portion of his Base
Salary then in effect accrued to the date of termination, and the Company shall
not be obligated to pay any other amounts under this Agreement nor shall it be
obligated to provide the benefits set forth in

Section 3.

(e)

Termination Without Cause.  The Company may terminate the Employment Term at any
time without cause upon 30 days written notice to the Employee.  If the Employee
is terminated without cause during the Employment Term or the Company elects not
to renew this Agreement after the initial Employment Term, the Employee shall be
entitled to receive; (i) the unpaid portion of his Base Salary then in effect
accrued to the date of termination plus his Base Salary then in effect for a
period equal to two  months (the "Severance Amount"), and (iii) participation in
all fringe benefit programs set forth in Section 3(b) through the date that is
       (2)  ) months after the date of termination.  The Company shall not be
obligated to pay any other amount under this Agreement nor shall it be otherwise
set forth in this Section 4(e).  The Severance Amount shall be payable at such
intervals and in such manner as is consistent with the Company's normal practice
for remuneration of its employees.

(f)

When Employee’s employment ends (regardless of the reason), Employee will
provide the Corporation all business records, contracts, calendars, telephone
lists, rolodexes, computer files, and other materials in Employee’s possession
relating to the Corporation, its business or its customers, including all copies
thereof, whether in physical or electronic form excluding however that
information that is readily available to the general public.










            

            Covenants.

(a)

Noncompetition, etc.  During the Employment Term, and for the balance of the
Employment Term after Termination ( except for Termination by Employer Without
Cause ) or for one (1) year, whichever is greater,  (the "Noncompete Period"),
the Employee shall not, (i) directly or indirectly, engage in, own, manage,
operate, join or control, or participate in the ownership, management, operation
or control of, any Restricted Enterprise (as hereinafter defined) or associate
with any entity, incorporated or otherwise (other than the Company or its
affiliates), which engages or plans to engage in a Restricted Enterprise
anywhere in the United States, whether as a director, officer, employee, agent,
consultant, shareholder, partner, owner, independent contractor or otherwise.
 As used herein, a "Restricted Enterprise" shall mean any activities which
compete with the Company's activities in the sales or servicing of the Company's
products in the business intelligence software market place; and (ii) solicit,
or attempt to solicit, directly or indirectly, any customer for the purpose of
selling or licensing products or services that are then competitive with
products and services that are then available to that customer from the
Corporation.  

It is understood that the restrictions in Section 5(a) are necessary to avoid
possible compromise of the confidential information and trade secrets of the
Corporation.

(b)

Nonsolicitation of Customers or Employees of the Company.  During the Noncompete
Period, except in connection with the performance of his duties under Section
1(b) of this Agreement, the Employee will not be employed by any vendors,
suppliers or customers of the Company or its affiliates with respect to any
matter relating to the business of the Company or its affiliates.  During the
Noncompete Period, the Employee shall not, and shall use his best efforts to
cause each other business or entity with which he is or shall become associated
in any capacity not to, solicit for employment or employ any person who is then,
or who was at any time during the four months prior to the date of such
individual's separation from the Company or its affiliates, employed in a sales,
research, development, professional or managerial position by the Company or its
affiliates




(c)

Confidentiality.  During the Employment Term and at all times thereafter, the
Employee agrees to maintain in strict confidence, and agrees not to use and
disclose except as authorized by the Company, any information of a competitively
sensitive or proprietary nature that the Employee receives from the Company or
its customers or contractors in connection with the Employee's services pursuant
to this Employment Agreement.  The Company agrees to take reasonable steps to
identify, and cause its customers and contractors to identify, for the
Employee's benefit such information, including use of confidentiality notices in
written material where appropriate.  These restrictions shall not be construed
to apply to (i) information generally available to the public, (ii) information
released by the Company or its customers or contractors, as the case may be,
generally without restriction, (iii) information independently developed or
acquired by the Employee without reliance in any way on other protected
information of the Company or its customers or contractors, or (iv) information
approved by the Company or its customers or contractors, as the case may be, for
the Employee's use and disclosure without restriction.  Notwithstanding the
foregoing restrictions, the Employee may use and disclose any information to the
extent required by an order of any court or other governmental authority, but
only after the Company or its customers or contractors, as the case may be, have
been so notified and have had the opportunity, if possible, to obtain reasonable
protection for such information in connection with such disclosure.

(d)

Intellectual Property.

              

(i)

All copyrights, patents, trade secrets, or other intellectual property rights
associated with any ideas, concepts, techniques, inventions, processes, or works
of authorship developed or created by the Employee during the course of
performing work for the Company or its customers (collectively, the “Work
Product”) shall belong exclusively to the Company and shall, to the extent
possible, be considered a work made by the Employee for hire for the Company
within the meaning of Title 17 of the United States Code.  To the extent the
Work Product may not be considered work made by me for hire for the Company, the
Employee agrees to assign, and automatically assigns to the Company at the time
of creation of the Work Product, without any requirement of further
consideration, any right, title, or interest the Employee may have in such Work
Product.  Upon the request of the Company, the Employee shall take such further
actions, including execution and delivery of instruments of conveyance, as may
be appropriate to give full and proper effect to such assignment.

       (ii)

    The Employee further agrees to execute at any time, upon the reasonable
request and the expense of the Company or its affiliates, for the benefit of the
Company or its affiliates or the nominee(s) of the Company or its affiliates,
any and all appropriate applications, instruments, assignments and other
documents which the Company or its affiliates shall reasonably deem necessary or
desirable t protect its entire right, title and interest in and to any such
discoveries, inventions, improvements, ideas and innovation.

    (e)    If the Employer elects to terminate the Employee without cause, then
the Employer will grant to the Employee a non-exclusive license to operate the
property purchased under the Bill of Sale between the Employer and Employee
dated June 6, 2008.  In addition, all enhancements to the property acquired by
the Employer under the above Bill of Sale will also be part of the non-exclusive
license agreement between Employer and Employee.  The exclusions in the license
agreement to be negotiated by the Employer and Employee will include but be
limited to territories, companies, government agencies and countries.  Other
terms and conditions customary in product license agreements will also apply.




6.

Representations and Warranties.

The Employee hereby represents and warrants to the Company as follows:

(a)

Employee has full legal capacity to enter into this Agreement;

(b)

the execution, delivery and performance by the Employee of this Agreement will
not conflict with or result in a breach of any of the terms, conditions or
provisions of, or constitute (with due notice or lapse of time or both) a
default under, any material indenture, mortgage, lease agreement or other
agreement or instrument to which the Employee is a party or by which he is
bound;

(c)

this Agreement has been duly executed and delivered by the Employee; and

(d)

Employee has made such investigations of the business and properties of the
Company as he deems necessary or appropriate before entering into this
Agreement.

Without limiting paragraph (b) above, the Employee hereby represents and
warrants that he is not bound by the terms of any agreement with any previous
employer or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of his employment with the
Company or to refrain from competing, directly or indirectly, with the business
of such previous employer or any other party.  The Employee further represents
and warrants that his performance of all the terms and conditions of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by him in confidence or in trust prior to his employment with the
Company.

7.

Successors; Assignment.

(a)

The Company.  Except as herein provided, the Company may not assign any of its
rights or obligations under this Agreement without the written consent of the
Employee; provided, however, that the Company may assign this Agreement without
such consent, if assigned as part of a merger or consolidation involving the
Company, a transfer by the Company of all or substantially all of its assets or
a transfer of all the Company’s outstanding capital stock.  Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Company and its successors and permitted assigns.

(b)

The Employee.  Neither this Agreement, nor any right, obligation or interest
hereunder, may be assigned by the Employee, his beneficiaries, or his legal
representatives without the prior written consent of the Board; provided,
however, that nothing in this paragraph (b) shall preclude (i) the Employee from
designating a beneficiary to receive any benefit payable hereunder upon his
death, or (ii) the executors, administrators, or other legal representatives of
the Employee or his estate from assigning any such rights hereunder to
distributees, legatees, beneficiaries, testamentary trustees or other legal
heirs of the Employee; and further provided, however, that Employee may assign
his rights under this Agreement to his legal guardian upon his termination as
set forth in Section 4(c).  Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the Employee and his executors and
administrators.

8.

Waiver of Breach.  The waiver by the Company or the Employee of a breach of any
provision of this Agreement by the other party shall not be construed as a
waiver of any subsequent breach of the same provision or of any other provision
of this Agreement.  It is also understood and agreed that no failure or delay by
the Company or the Employee in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or future exercise thereof or the exercise
of any other right, power or privilege hereunder.

9.

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been given when received by the party to who addressed.
 All such notices or other communications shall be addressed as follows:







If to the Company:

Homeland Security Network, Inc.

            addressStreet140 Smith Street

            placeCityKeasbey, StateNew Jersey PostalCode08832







            If to the Employee:




            Robert W. Elfstrom

            addressStreet599 Main Street

            placeCityRidgefield, StateConnecticut PostalCode06877










or, in each case, at such other address as may from time to time be specified to
the other party in a notice similarly given.

10.

Governing Law; Litigation.

(a)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of placeStateNew Jersey without giving
effect to the conflicts of law principles thereof.

(b)

Litigation.  Each of the Company and the Employee hereby agrees that the courts
of the State of placeStateNew Jersey shall have jurisdiction to hear and
determine any claims or disputes pertaining to this Agreement or to any matter
arising there from.  Each of the Company and the Employee expressly submits and
consents in advance to such jurisdiction in any action commenced in such courts
hereby waiving personal service of the summons and complaint or other process or
papers issued therein, and agreeing that service of such summons and complaint,
or other process or papers, may be made in the same manner as notices set forth
in this paragraph (b) shall not be exclusive nor shall it preclude the
enforcement of any judgment obtained in such forum or the taking of any action
under this Agreement to enforce such judgment in any appropriate jurisdiction.

11.

Expenses.  All costs and expenses (including attorneys’ fees) incurred in
connection with the negotiation and preparation of, or any claim, dispute or
litigation pertaining to, this Agreement shall be paid by the party incurring
such expenses.

12.

Entire Agreement.  This Agreement contains the entire agreement of the parties
and their affiliates relating to the subject matter thereof and supersedes all
prior agreements, representations, warranties and understandings, written or
oral, with respect thereto.

13.

Severability.

(a)

Generally.  If any term or provision of this Agreement or the application
thereof to any person, property or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
term or provision to persons, property or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

(b)

Duration and Scope of Certain Covenants.  Without limiting paragraph (a) above,
if any court determines that any of the covenants contained in Section 5, or any
party of such covenants, is unenforceable because of the duration or scope of
such covenant or provision, such court shall have the power to and is hereby
requested to reduce the duration or scope of such covenant or provision, as the
case may be, to the extent necessary to make such covenant or provision
enforceable, and in its reduced form, such covenant or provision shall then be
enforceable.

14.

Remedies.

(a)

Injunctive Relief.  The Employee acknowledges and agrees that the covenants and
obligations of the Employee contained in Section 5 relate to special, unique and
extraordinary matters and are reasonable and necessary to protect the legitimate
interests of the Company and that a breach of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies at law are not available.  Therefore, the Employee agrees that
  Company shall be entitled to an injunction, restraining order, or other
equitable relief from any court of competent jurisdiction restraining the
Employee from any such breach.

(b)

Remedies Cumulative.  The Company’s rights and remedies under this Section 14
are cumulative and are in addition to any other rights and remedies the Company
may have at law or in equity.  In connection with paragraph (a) of this Section
14, the Employee represents that his economic means and circumstances are such
that such provisions will not prevent him from providing for himself and his
family on a basis satisfactory to him.

15.

Waiver of Statute of Limitations.  The Employee hereby waives for the longest
period permitted by applicable law the limitation of any statute for the
presentation of any claim arising under any provision of Section 5 hereof.




16.

Withholding Taxes.  The Company may deduct any foreign, federal, state or local
withholding or other taxes from any payments to be made by the Company hereunder
in such amounts which the Company reasonably determines are required to be
deducted under applicable law.

17.

Amendments, Miscellaneous, etc.  Neither this Agreement, nor any term hereof,
may be changed, waived, discharged or terminated except by an instrument in
writing signed by the party against which such change, waiver, discharge or
termination is sought to be enforced.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.




HOMELAND SECURITY NETWORK, INC.                      ROBERT W. ELFSTROM

/s/ Peter Ubaldi

/s/ Robert Elfstrom

________________________________
                              _____________________________

Peter D. Ubaldi, President & CEO













                                                                    












